Citation Nr: 0713044	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  00-06 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In May 2002, the Board denied the veteran's claim for service 
connection for PTSD.  In August 2002, the United States Court 
for Veterans Claims (Court) granted an August 2002 joint 
motion for remand, vacating the Board's May 2002 decision and 
remanding the matter for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2006 correspondence to the veteran, VA notified him 
of evidence needed with regard to establishing a disability 
rating and effective date for a claimed disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The record 
does not, however, include correspondence from VA notifying 
the veteran of the Veterans Claims Assistance Act of 2000 
(VCAA) notice and duty to assist provisions regarding this 
claim, to include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Court routinely vacates Board decisions in light of 
inadequate VCAA notice.  See Dingess, 19 Vet. App. at 473.  
While the veteran and his attorney have not specifically 
indicated that any additional relevant evidence is available, 
the Court has made clear that this fact does not discharge 
VA's duties under the VCAA, and because the claims file 
reflects no specific waiver of the VCAA notice rights, and in 
light of the recent decisions of the Court, the Board finds 
that further action is needed to ensure compliance with due 
process requirements.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and 
his representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  The letter should 
provide the veteran and his 
representative with all appropriate 
notice as required by the VCAA.  The 
letter should include a summary of the 
evidence currently of record that is 
pertinent to the claim, and specific 
notice as to the type of evidence 
necessary to substantiate the claim.  

2.  The VCAA notice should contain the 
specific request that the veteran provide 
the RO with any evidence in his 
possession that pertains to his claim, as 
outlined in Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  

3.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of either issue remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



